Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fayez Butt on May 6, 2021.
The application has been amended as follows:

CLAIMS
1. (Currently Amended) A method comprising: 
receiving, by a mapping application executing on a computing device, a first selection of a first venue; 
responsive to receiving the first selection, dynamically generating a first set of venue-specific graphical elements, representing a first plurality of categories of indoor points of interest of the first venue that are inside the first venue, each venue-specific graphical element of the first set of venue-specific graphical elements being selectable to select a category of the first plurality of categories of indoor points of interest; 
responsive to receiving the first selection, presenting, by the mapping application, a first indoor map of the first venue on a first display area of a display of the computing device, the first indoor map including a first plurality of graphical elements representing the indoor points of interest that are inside the first venue; 
presenting, by the mapping application, a first venue directory on a second display area of the display, the first venue directory comprising the first set of venue-specific graphical elements for selecting a chosen category of the first plurality of categories of the indoor points of interest inside the first venue; 
receiving, by the mapping application, a second selection of a second venue; responsive to receiving the second selection, dynamically generating a second set of venue-specific graphical elements representing a second plurality of categories of indoor points of interest of the second venue that are inside the second venue, each venue-specific graphical element of the second set of venue-specific graphical elements being selectable to select a category of the second plurality of categories of indoor points of interest, the second set of venue-specific graphical elements being different from the first set of venue-specific graphical elements; 
presenting, by the mapping application, on the first display area, a second indoor map of the second venue, the second indoor map including a second plurality of graphical elements representing the indoor points of interest that are inside the second venue; and 
presenting, by the mapping application, a second venue directory on the second display area on the display, the second venue directory comprising the second set of venue-specific graphical elements for selecting from the indoor points of interest inside the second venue.
9. (Currently Amended) A non-transitory computer-readable medium storing a mapping application program, the mapping application program for execution by at least one computing device, the mapping application program comprising sets of instructions for: receiving, by the mapping application executing on a computing device, a first selection of a first venue; 
responsive to receiving the first selection, dynamically generating a first set of venue-specific graphical elements, representing a first plurality of categories of indoor points of interest of the first venue that are inside the first venue, each venue-specific graphical element of the first set of venue-specific graphical elements being selectable to select a category of the first plurality of categories of indoor points of interest; 
responsive to receiving the first selection, presenting, by the mapping application, a first indoor map of the first venue on a first display area of a display of the computing device, the first indoor map including a first plurality of graphical elements representing the indoor points of interest that are inside the first venue; 
presenting, by the mapping application, a first venue directory on a second display area of the display, the first venue directory comprising the first set of venue-specific graphical elements for selecting a chosen category of the first plurality of categories of the indoor points of interest inside the first venue; 
receiving, by the mapping application, a second selection of a second venue; responsive to receiving the second selection, dynamically generating a second set of venue- specific graphical elements representing a second plurality of categories of indoor points of interest of the second venue that are inside the second venue, each venue-specific graphical element of the second set of venue-specific graphical elements being selectable to select a category of the second plurality of categories of indoor points of interest, the second set of venue-specific graphical elements being different from the first set of venue-specific graphical elements; 
presenting, by the mapping application, on the first display area, a second indoor map of the second venue, the second indoor map including a second plurality of graphical elements representing the indoor points of interest that are inside the second venue; and 
presenting, by the mapping application, a second venue directory on the second display area on the display, the second venue directory comprising the second set of venue-specific graphical elements for selecting from the indoor points of interest inside the second venue.
17. (Currently Amended) An electronic device comprising: 
one or more processors; and 
a non-transitory computer-readable medium storing a mapping application including one or more sets of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising: 
receiving, by the mapping application, a first selection of a first venue; 
responsive to receiving the first selection, dynamically generating a first set of venue-specific graphical elements representing a first plurality of categories of indoor points of interest of the first venue that are inside the first venue, each venue-specific graphical element of the first set of venue-specific graphical elements being selectable to select a category of the first plurality of categories of indoor points of interest; 
responsive to receiving the first selection, presenting, by the mapping application, a first indoor map of the first venue on a first display area of a display of the computing device, the first indoor map including a first plurality of graphical elements representing the indoor points of interest that are inside the first venue; 
presenting, by the mapping application, a first venue directory on a second display area of the display, the first venue directory comprising the first set of venue-specific graphical elements for selecting a chosen category of the first plurality of categories of the indoor points of interest inside the first venue; 
receiving, by the mapping application, a second selection of a second venue; responsive to receiving the second selection, dynamically generating a second set of venue-specific graphical elements representing a second plurality of categories of indoor points of interest of the second venue that are inside the second venue, each venue-specific graphical element of the second set of venue-specific graphical elements being selectable to select a category of the second plurality of categories of indoor points of interest, the second set of venue-specific graphical elements being different from the first set of venue-specific graphical elements; 
presenting, by the mapping application, on the first display area, a second indoor map of the second venue, the second indoor map including a second plurality of graphical elements representing the indoor points of interest that are inside the second venue; and 
presenting, by the mapping application, a second venue directory on the second display area on the display, the second venue directory comprising the second set of venue-specific graphical elements for selecting from the indoor points of interest inside the second venue.

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-2, 5-10, 13-18 and 21-25 are pending and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663